Exhibit 10.3

PIONEER DRILLING COMPANY

EMPLOYEE RELOCATION POLICY

EXECUTIVE OFFICERS - PACKAGE “A”



--------------------------------------------------------------------------------

PIONEER DRILLING COMPANY

RELOCATION POLICY - PACKAGE “A”

INDEX

 

          PAGE

SECTION

   1.0 FORWARD    2       1.1    Administration    2       1.2    Application   
2       1.3    Authorization to Relocate    2       1.4    Family Eligibility   
2       1.5    Duration of Benefits    2       1.6    Exceptions or Special
Requests    2 2.0 YOUR PERSONAL RELOCATION EXPENSES    2       2.1    House
hunting Trips    2       2.2    Closing Costs Eligible For Reimbursement    2
      2.3    Final Move    3       2.4    Temporary Living    3       2.5   
Reimbursable Expense Definitions    3       2.6    Claiming Reimbursement    4
3.0 MOVEMENT OF HOUSEHOLD GOODS    4       3.1    Moving Company    4       3.2
   Covered Moving Costs    5       3.3    Shipping or Driving    5       3.4   
Appliance Service    5       3.5    Transportation of Pets    5       3.6   
Insurance    5       3.7    Inventories    5       3.8    Filing a Claim    5
      3.9    Truck or Trailer Rental    6       3.10    Lease Breakage Fee    6
      3.11    Household Goods Transportation Expense    6       3.12    Other
Miscellaneous Expense    6 4.0 SALE OF HOME .    6       4.1    Sale of Home
Option    6 5.0 TAX REGULATIONS    7       5.1    Tax Regulations    7 6.0
TERMINATION OF EMPLOYMENT    7       5.1    Repayment Requirement    7



--------------------------------------------------------------------------------

1.0 FORWARD

1.1 Administration. This policy is administered by the Human Resources
Department. All questions and requests for information and services should be
directed there. This policy is subject to revision or revocation by Pioneer
Drilling Company (the “Company”), in it’s sole discretion, with or without
advance notice, and is not to be construed as conferring any contractual right
or constituting or becoming a part of any employment contract.

1.2 Application. The benefits of this program may be applied to (i) new or
transferring employees participating in the bonus and long term incentive plans
as a Level I or Level II employee, (ii) when the relocation is at the request of
the Company, (iii) who are recommended for participation by an Executive
Officer, and (iv) are approved by the Compensation Committee of the Company.
This policy applies only to those relocations and transfers of more than 50
miles.

1.3 Authorization to Relocate. A corporate relocation will become effective upon
the approval of the CFO or CEO following a request by the Human Resources
Department to approve the application of this policy to an Executive Officer.
This authorization shall entitle the employee to all the benefits of this
policy.

1.4 Family Eligibility. This Relocation Policy will apply to all immediate
family members, or parents, who permanently reside within the same household
when the formal request to transfer is received by the employee.

1.5 Duration of Benefits. The relocation benefits related to a move, unless
otherwise stated, continue for an employee and family for up to six months
following the date of transfer.

1.6 Exceptions or Special Requests. Any exceptions to, or deviations from, this
policy must be requested in writing to the Human Resources Department and shall
be granted only upon recommendation of an Executive Officer and, if material,
final approval by the Compensation Committee.

 

2.0 YOUR PERSONAL RELOCATION EXPENSES

2.1 Househunting Trips. The Company will reimburse you for reasonable travel,
lodging, and meal expenses incurred by you and your family during house hunting
in the new location, up to a maximum of three trips not exceeding a total of
twenty days in the aggregate.

2.2 Closing Costs. The Company shall pay directly for certain closing costs you
incur on the sale of the home you owned at your former location and the purchase
of your new home when the sale and purchase occur within one year from the
effective date of transfer.

(a) Real Estate Commission fees

(b) Closing Costs

(c) Appraisal Fee

 

2



--------------------------------------------------------------------------------

(d) Credit Report

(e) Inspection costs

(g) Lender fees

(h) Loan Origination fee

(i) Title charges

(j) Recording and transfer fees

(k) Other lender/inspection fees

(l) Settlement fees

(m) Survey fees

(n) Escrow fees

2.3 Final Move. The Company will reimburse you for reasonable travel, lodging,
and meal expenses, as further described in this section, which you and your
family incur during your final move to the new location.

2.4 Temporary Living.

(a) In the event that you are required to be in the new location but are unable
to move into your new home, the Company, at its expense, will place you and your
family in fully equipped and furnished temporary living quarters. The Company
will reimburse covered lodging and meal expenses for a period not to exceed 60
days. Furniture storage will be covered up to a 6 month period, or that period
less than 6 months you reside in temporary living quarters and/or interim
housing while searching for or waiting to move in your permanent residence.

(b) Covered expenses are those that result from maintaining two separate living
arrangements or expenses resulting from short-term lodging expenses for the
family. Expenses that you would have incurred regardless of the temporary living
situation will not be reimbursed, for example, personal items, personal phone
calls, commuting costs, etc. Also, normal household expenses such as family
groceries and regular laundry expenses are not included if you and your family
are in temporary quarters.

2.5 Reimbursable Expense Definitions.

(a) Travel:

1. If you drive to your new location or use your automobile during your house
hunting trip(s), mileage will be reimbursed to you at the current mileage rate
allowed for Company business. You must take the most direct route to receive
reimbursement. The approved mileage amount is based on mileage charts utilized
by rental firms.

 

3



--------------------------------------------------------------------------------

2. Air travel will be reimbursed with receipts based on the Company’s
then-current airfare reimbursement policy for business travel.

3. Train, bus, and taxi actual costs will be reimbursed with receipts.

4. Automobile rental will be reimbursed during house hunting trips and during
periods of employment prior to relocation of or purchase of your vehicle, with
receipts.

5. The transportation costs for home visits will be reimbursed with proper
documentation, up to a maximum of five trips during your temporary living
period.

(b) Lodging and Meals:

Subject to the provisions of paragraph 2.4, the Company will reimburse you for
reasonable lodging and meal expense for you and your family during house
hunting, final move and temporary living periods (unless the temporary living
quarters provide fully equipped cooking facilities). Actual costs need to be
itemized and receipts provided.

2.6 Claiming Reimbursement.

(a) All personal relocation expenses must be submitted on an Expense Statement
within 90 days of the date on which they are incurred. These statements must be
signed by you, reviewed by the Human Resources Department and approved by the
CFO, or if the relocating employee is the CFO, the CEO.

(b) Your full address, including zip code, of the location to which the check
should be delivered to must be shown. Receipts or credit card slips must be
attached for all expenses incurred.

(c) Any expense statement not submitted in accordance with these rules shall be
returned for correction before they are paid.

(d) The intent of reimbursing living expenses is to help you avoid the expenses
associated with maintaining two households, or the burden of expenses related to
short-term accommodations for the family in the new location and while you sell
your home. It is expected that you will exercise the same judgment in committing
the Company’s funds as you would your own.

 

3.0 MOVEMENT OF HOUSEHOLD GOODS

3.1 Moving Company. You must obtain bids from at least two moving companies.
Such bids must include a description of the charges to be incurred, the timing
of the move and the insurance carried by the moving company. The Company, after
consulting with you, will designate the moving company and arrange for the
shipment of your household goods.

 

4



--------------------------------------------------------------------------------

3.2 Covered Moving Costs. The Company will provide for the packing, unpacking,
and shipment of your household goods, with the following exceptions (additional
restrictions may be imposed by carrier):

(a) Recreational motor vehicles/boat/etc that can be driven or towed;

(b) Hazardous or flammable items;

(c) Livestock;

(d) Storage buildings;

(e) Utility trailers;

(f) Patio slate, cement, sod, railroad ties, lumber or other building materials;

(g) Firewood, fertilizer, shrubbery or household plants;

(h) Frozen food; and

(i) Art collections, jewelry, antiques and other such items requiring
specialized packing or shipping.

3.3 Shipping or Driving. The Company will provide for the shipment of not more
than two automobiles shipped by commercial carriers. If you elect to drive
rather than ship your cars, the Company will reimburse you at the current
mileage rate used for Company business.

3.4 Appliance Service. The cost for de-installation and installation of major
appliances will be paid, provided these appliances existed at your old
residence.

3.5 Transportation of Pets. Transportation of up to two household pets will be
provided. Unusual fees related to the care and/or transportation of pets are not
included.

3.6 Insurance. The Company provides replacement cost insurance on all shipments
of household goods over the amount provided by the moving company. If you have
property of high value (intrinsic or sentimental) such as antiques, paintings,
sculptures, etc., you will incur the expenses related to making special
arrangements for their transportation and insurance.

3.7 Inventories. When your furniture is loaded and unloaded by the mover, you
must sign the inventory, bill of lading and packing and unpacking certificates
which have been prepared by the moving company. You should be certain that the
conditions or exceptions listed on the inventory represent the condition of your
household goods.

3.8 Filing a Claim. If there is damage to your goods and you wish to file a
claim, request a claim form from the moving company and return it to the address
they give you. It is important that you file claims within the nine month
deadline. If you have any questions or problems, contact the Human Resources
Department.

 

5



--------------------------------------------------------------------------------

3.9 Truck or Trailer Rental. If you decide to move with a rented truck or
trailer, the actual costs for rental and packing materials will be reimbursed.
See 2.6 for claiming reimbursement.

3.10 Lease Breakage Fee. Should you rent your home rather than own, the Company
will reimburse your for up to three months rent to cover any lease breakage fee
you may incur.

3.11 Household Goods Transportation Expenses. The Company will pay the carrier
for all costs related to the relocation of your household goods

3.12 Other Miscellaneous Expenses. Any other miscellaneous expenses will be
covered by way of a moving allowance which will equal one times your new monthly
base pay. This amount is intended to cover any other expenses you may incur but
are not reimbursable by this policy.

 

4.0 SALE OF HOME.

4.1 Sale of Home Program. In order to be eligible for the Sale of Home Program,
you must opt-in to this program in advance of the listing of your primary
residence by informing the Human Resources Director in writing of your intent to
participate in this option. Homes over $2 million require approval of both the
CFO and the CEO to opt-in to this program. The Company will employ an
appropriate relocation firm to administer this program. The requirements are as
follows.

(a) You must list for sale and market your home with a qualified real estate
professional employed with a reputable and well-known company in the location of
your home in order to be eligible to receive reimbursement for costs incurred
related to the purchase of your new home.

(b) The list price of the home must not be more than the lesser of 107.5% of the
Appraised Value of the home, or $50,000 higher than the Appraised Value of the
home. “Appraised Value” will be determined by calculating the following: the
average of (1) the appraised value of the home as determined by a qualified and
reputable appraisal firm chosen by the employee prior to listing of your home
(“Appraisal One”) and (2) the appraised value of the home as determined by a
qualified and reputable appraisal firm chosen by the Company prior to listing
your home (“Appraisal Two”). Should the Appraisal One and Appraisal Two differ
by more than five percent, the Company will obtain a third appraisal from a
mutually agreeable appraiser and all three appraisals will be averaged for the
determination of Appraised Value. The Company may, in its discretion, disregard
an appraisal and obtain a replacement appraisal should there be a discrepancy
amongst the three appraisals greater than 5% that appears unusual.

(c) Should you receive an offer of any amount, you must consult with the CFO (or
CEO if the CFO is the employee to which this policy is being applied) and Human
Resources Director to discuss whether such offer should be accepted. If the
offer is for less than the Appraised Value, the Company, at its option, may
require you to accept the offer, in which case the Company will pay you the
difference between the offer and the Appraised Value. Should you receive an
offer equal to or greater than Appraised Value, you must accept this offer

 

6



--------------------------------------------------------------------------------

or waive any rights to reimbursement or other compensation under this
Section 4.0 unless you receive written approval by the CFO (or the CEO should
the CFO be the employee to which this policy is being applied) to reject such
offer. The reason for the rejection must be reasonable and documented.

(d) If, after a period of 180 days (and provided your home is reasonably priced
as discussed in item 4.1(b) above and you have not rejected an offer without the
approval described in item 4.1(c) above) your home fails to sell, the Company
will purchase your home for the Appraised Value.

(e) If, within the 180 day period following the date you listed your home for
sale (and provided your house is not under contract or has not yet sold), the
Company requests you relocate for any reason or you suffer an Involuntary
Termination as defined in the Executive Severance Plan under which you have been
accepted as a Participant, the Company will, at the Employee’s request, waive
any time remainder of the 180 day period and cause the relocation firm to
purchase your home immediately as provided in item 4.1(d) above. If your
contract is under contract and that contract fail to close, should there be any
time remaining of the 180 day period, the Company will waive the remainder of
the 180 day period and cause the relocation firm to purchase your home
immediately as provided in item 4.1(d) above.

 

5.0 TAX REGULATIONS

5.1 Tax Regulations.

(a) All items reimbursed under this policy will be reported as required under
the applicable federal and state income tax statutes. Some items will be
considered taxable and some non-taxable to you and some items may be deductible
on your personal federal and state income tax returns. Any tax incurred for
employment taxes or on your personal federal and state income tax returns
related to any moving expenses provided in this policy will be grossed up by the
Company and covered in full.

(b) The Company’s substantiation policy requires you to provide the Company with
receipts and other third-party verification sufficient to determine the tax
treatment with respect to the Company, and it’s impact on forms provided to you
by the Company, including without limitation, your form W-2. This policy applies
whether the Company pays the expense directly or reimburses you or you pay the
expense from any allowance the Company may give you. You must submit this
documentation by the 90th day after you incur the expense.

 

6.0 TERMINATION OF EMPLOYMENT

6.1 Repayment Requirement. Should you voluntarily terminate your employment for
any reason other than Good Reason as defined in the Executive Severance Plan
within twelve months of the date of your transfer, you will be required to
reimburse the Company for all relocation expenses paid to you or on your behalf
under this Policy. If the Company terminates you with or without cause, no
reimbursement is required.

 

7